Opinion issued June 28, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00090-CV
                            ———————————
                    IN THE INTEREST OF J. J. N., A Child



                    On Appeal from the 314th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-07063J


                          MEMORANDUM OPINION

      Appellant, J.N., challenges the trial court’s final order terminating his parental

rights to his minor child, and appointing appellee, the Department of Family and

Protective Services, as the child’s sole permanent managing conservator.

Appellant’s appointed counsel has filed a motion to withdraw and an Anders brief,

asserting that the appeal is without merit and there are no arguable grounds for
reversal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). We affirm

the trial court’s judgment.

      The procedures set forth in Anders are applicable to an appeal from a trial

court’s order terminating parental rights when, as here, the appellant’s appointed

appellate counsel concludes that there are no non-frivolous issues to assert on appeal.

In re A.M., 495 S.W.3d 573, 582 (Tex. App.—Houston [1st Dist.] 2016, pet. denied);

In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no pet.).

Counsel has filed an Anders brief in which she concludes that, after a thorough

review of the record, appellant’s appeal of the termination of her parental rights is

frivolous and without merit. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; In re

K.D., 127 S.W.3d at 67. Counsel’s brief meets the minimum Anders requirements

by presenting a professional evaluation of the record and stating why there are no

arguable grounds for reversal on appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400; In re K.D., 127 S.W.3d at 67. Counsel has certified that she delivered to

appellant at his last known address a copy of the brief and “[a] disk containing the

appellate record” and has informed him of his right to access the appellate record

and file a pro se response. See In re K.D., 127 S.W.3d at 67. Additionally, this Court

has notified appellant of his right to review the record and file a pro se response.

Appellant has not filed a response.




                                          2
      When we receive an Anders brief from an appellant’s appointed attorney who

asserts that no arguable grounds for appeal exist, we must determine that issue

independently by conducting our own review of the entire record. Johnson v. Dep’t

of Family & Protective Servs., No. 01-08-00749-CV, 2010 WL 5186806, at *1 (Tex.

App.—Houston [1st Dist.] Dec. 23, 2010, no pet.) (mem. op.); see In re K.D., 127
S.W.3d at 67. Here, we have independently reviewed the entire record and counsel’s

Anders brief and agree with counsel’s assessment that the appeal is frivolous and

without merit.

      Accordingly, we affirm the judgment of the trial court but deny counsel’s

motion to withdraw. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016); In re A.M., 495
S.W.3d at 582. Counsel’s duty to her client extends through the exhaustion or waiver

of “all appeals.” TEX. FAM. CODE ANN. § 107.016(3)(B) (West 2014). If appellant

wishes to pursue review in the Supreme Court of Texas, “appointed counsel’s

obligations can be satisfied by filing a petition for review that satisfies the standards

for an Anders brief.” In re P.M., 520 S.W.3d at 27–28.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                           3